Citation Nr: 0625111	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  03-10 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

Procedural history

The veteran served on active duty from July 1954 to June 
1956. 

The veteran was granted service connection for bilateral 
hearing loss in a June 1963 rating decision; a noncompensable 
disability rating was assigned.  

In March 2001, the RO received the veteran's claim of 
entitlement to an increased (compensable) disability rating 
for his service-connected bilateral hearing loss.  In a 
February 2002 rating decision, the RO denied an increased 
rating.  The veteran disagreed with the February 2002 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in April 2003.

In an August 2004 decision the Board also denied the 
veteran's claim.  The veteran subsequently filed an appeal to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In September 2005, representatives of the veteran 
and the Secretary of Veterans Affairs filed with the Court a 
Joint Motion to Remand (the Joint Motion).  On September 2, 
2005, the Court issued an Order which granted the Joint 
Motion, vacated the Board's August 2004 decision and remanded 
the case to the Board, directing that the matter be 
readjudicated.  

Issue not on appeal

The veteran's March 2001 claim also included a claim of 
entitlement to service connection for tinnitus.  In the 
February 2002 rating decision service connection was granted 
and a 10 percent disability rating was assigned.  The veteran 
has not disagreed with this decision.  That issue is 
therefore not in appellate status.  

FINDING OF FACT

The veteran's bilateral hearing loss is currently manifested 
by no more than a level VI hearing impairment in the right 
ear and level VI hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent disability 
rating for service-connected hearing loss are met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for service-connected bilateral hearing loss.  His 
representative argued in January 2006 correspondence that the 
evidence of record indicates that the veteran's hearing loss 
corresponds with a 30 percent disability rating.  For the 
reasons set out below, the Board agrees with that assessment.  
Initial matter - the Court's remand

The procedural history of this case has been set out in the 
Introduction above. 
As noted therein, this case has been subject of a remand from 
the Court.  The Court's September 2005 Order remanded the 
case so that the claim could be readjudicated with a review 
of a VA treatment record, dated August 12, 2004.  This record 
had not been associated with the veteran's VA claims folder 
at the time of the Board's August 30, 2004 decision.  
However, because the record was generated by a VA healthcare 
facility, the Board was deemed to have constructive 
possession of the record.  See Blount v. West, 11 Vet.App. 
32, 33 (1998) (per curiam order); see also Bell v. Derwinski, 
2 Vet.App. 611 (1992).  

The August 12, 2004 audiology record has now been associated 
with the veteran's claims folder.  The Board notes that the 
record was not accompanied by a waiver of RO consideration 
and, further, that this record has never been considered by 
the Agency of Original Jurisdiction.  In this circumstance a 
remand to the AOJ is usually in order.  See 38 C.F.R. § 
20.1304 (2005).   

However, the veteran's representative has argued only for the 
assignment of a 30 percent disability rating and no higher.  
As will be discussed below, the Board is granting the sought-
after 30 percent rating on the strength of the August 2004 
audiology report.  A remand of the matter to the AOJ for 
adjudication and review of the additional evidence would 
result in needless delay to no one's benefit.  

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, which place 
additional responsibilities with respect to notifying and 
assisting veterans in the development of their claims.  See 
38 C.F.R. § § 5103, 5103A (West 2002).

In this case, neither the Joint Motion or the Court's remand 
indicated that VCAA notice was deficient.  The only stated 
reason for the remand was the existence of the August 2004 
audiology report.  The Board believes that if any VCAA 
problems had been identified at the Court, this would have 
been brought to the Board's attention so that any perceived 
deficiencies could be rectified.  See Fugere v. Derwinski, 1 
Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 
1992) ["[a]dvancing different arguments at successive stages 
of the appellate process does not serve the interests of the 
parties or the Court"].

Accordingly, the Board will proceed to a decision on the 
merits.
    
Pertinent law and regulations
Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991); however, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Specific schedular criteria - bilateral hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85 (2005).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's claim for an increased 
rating was received in March 2001, after the amended 
regulations became effective.  Thus, the veteran's claim will 
be evaluated in accordance with the amended regulations only.  
See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed, and therefore, 
has no effect on the veteran's claim.  However, pertinent 
changes were made to 38 C.F.R. § 4.86, regarding cases of 
exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 
hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Analysis
Schedular rating

The veteran seeks entitlement to a higher disability rating 
for his service-connected bilateral hearing loss. As 
indicated above, the resolution of this issue involves 
determining the level of hearing acuity in each ear.  The 
veteran's disability had been assigned a noncompensable 
evaluation.  For the reasons set out below, the criteria for 
the assignment of a 30 percent disability rating have now 
been met.  

The only pertinent evidence obtained in connection with the 
present appeal consists of the reports of VA audiological 
examinations conducted in January 2002 and August 2004.  
While there are prior-dated examination reports of record, 
only these two recent examinations are probative to the 
outcome of this increased rating claim.  See Francisco, 
supra.

On VA audiological evaluation in January 2002, puretone 
thresholds, in decibels (db), were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	25	35	75	75	75	65
Right (dB)	25	30	65	70	75	60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear. 
Applying these values to the rating criteria results in a 
numeric designation of level II in the right ear and level II 
in the left ear. 
As the Board noted in its now-vacated August 30, 2004 
decision, this equates to a noncompensable disability rating. 



On VA audiological evaluation in August 2004, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	15	35	70	70	90	66
Right (dB)	20	45	70	70	85	68

Speech audiometry revealed speech recognition ability of 72 
percent in both ears as well as numeric designation of level 
VI for both ears.  

Applying these values to the rating criteria under the 
appropriate Tables listed in 38 C.F.R. § 4.85 results in the 
assignment of a 30 percent disability.

The Board chooses to rely on the more recent August 2004 
audiological evaluation.  Thus, a 30 percent disability 
rating is warranted for the veteran's service-connected 
hearing loss. 
Additional comments

Neither of the test results requires consideration of 
exceptional patterns of hearing impairment under subsections 
(a) or (b) of 38 C.F.R. § 4.86 [thresholds of 55 or greater 
for all four Hertz frequencies, or 30 or less at the 1000 
Hertz frequency and 70 or greater at the 2000 Hertz 
frequency]. 

The Board notes that the veteran has not in connection with 
this appeal indicated, nor presented evidence to support the 
premise, that his service-connected hearing loss results in 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2005) [extraschedular rating criteria].  Accordingly, in the 
absence of the matter being raised by the veteran or 
adjudicated by the RO, the Board will not address the 
veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).   

As alluded to above, the veteran through counsel has limited 
his appeal to entitlement to a 30 percent disability rating.  
Counsel for the veteran succinctly stated his case as follows 
in a Brief received at the Board in January 2006:

The results of [the August 2004] examination reveal 
hearing loss as follows.  The average puretone 
thresholds is [sic] 67.5 in the left ear and 66.25 in 
the right ear.  Speech discrimination testing revealed 
72 percent bilaterally.  This translates into Level VI 
hearing loss bilaterally. . . . Such findings merit a 
30-percent rating.   

As discussed above, the Board's analysis is identical.  Thus, 
although veterans are normally presumed to be seeking the 
highest rating which is potentially available, see AB v. 
Brown, 6 Vet. App. 35, 38 (1993), in this case there remains 
no "case or controversy" above the 30 percent level.  In 
any event, there is no evidence of record which is suggestive 
that a disability rating higher than 30 percent is warranted.

Finally, although as discussed above the September 2005 Court 
Order and underlying Joint Motion made no mention of VCAA 
problems, there has been a more recent VCAA development.  In 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006) the Court held that VA must provide appellants notice 
as to degree of disability and effective date.  

Here, the veteran has been informed in minute degree as to 
the regulations governing the degree of disability.  See the 
March 2003 statement of the case, pages 6-10.  It is clear 
from the quote above that the veteran's attorney is 
intimately familiar with the regulation.  As for the 
effective date to be assigned for the increased rating, it is 
not the Board's responsibility to assign an effective date in 
the first instance.  The Board is confident that prior to 
doing so the agency of original jurisdiction will provide the 
veteran and his attorney with appropriate notice under 
Dingess and allow for an appropriate period of time during 
which they may submit evidence and argument as to an 
effective date. 


ORDER

Entitlement to an increased evaluation of 30 percent for 
service-connected bilateral hearing loss is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


